DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in response to application 17/272,250 filed on 26-February-2021.
Claims 1-7, and 9 are pending and have been examined.
Claim 8 has been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims both contain the language “having a shape different from the shape”. This language is indefinite as, while it is clear that two different shapes are being reference, it is unclear which shapes are being referenced and compared.
Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially identical” in Claim 7 is a relative term which renders the claim indefinite. The term “substantially identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Put otherwise, it is unclear to what degree the length of the line must agree in order to satisfy this condition.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) displaying map data this limitation amounts to the organization of human activity. This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on generic computing components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “processing unit” and “display unit” represent generic computing components whose functions are well-understood and routine. Their inclusion in the claim represents mere instructions for where to apply the abstract idea and do not add any meaningful limitations to the abstract idea. Examiner Note: the step-by-step analysis of this independent claim under 35 U.S.C 101 is provided below for clarity:
	Step One: Does the Claim Fall Within a Statutory Category?
	Yes, Claim 1 is directed towards a machine.
	Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 1 recites: “display a first image” and “display a second image”. These limitations amount to no more than the organization of human activity as they, as written and under their broadest reasonable interpretation, are processes that, but for the recitation of generic computing components, are capable of being performed by the human mind insofar as a human is capable of generating a route and such route could then be displayed using rudimentary equipment such as a pen and paper. In short, the inventive concept is related to the abstract idea of generating a route and displaying it.
Step Two A: Prong Two: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, this claim refers to an abstract idea and merely applies that abstract idea using generic computing components performing routine functions.
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, as stated above, the inventive concept amounts to no more than a method of organizing human activity that is being applied to generic computing components performing routine, well-understood functions. The inclusion of the generic computing components merely amount to instructions for applying the abstract idea and add no meaningful limitation to the claim.
Dependent Claims
Claims 2-7 are rejected under 35 U.S.C. 101 for being directed to an abstract idea without amounting to significantly more.
Claim 2 merely adds a limitation to the detail of how the map will look when it is displayed.
Claim 3 merely adds a detail on how the map will look when it is displayed.
Claim 4 merely adds another generic computing device, in this case a “determination processing unit” that is used to accomplish the abstract idea of displaying the map, however this additional structure amounts to no more than an instruction for applying the abstract idea.
Claim 5 merely adds an additional detail that will be displayed with the map.
Claim 6 merely adds an additional detail that will be displayed with the map.
Claim 7 merely adds an additional limitation on the map when it is displayed.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 presents the same limitations as Claim 1 and therefore the same analysis can be applied to it as was applied to Claim 1 with the exception of the Statutory Category to which the claim is directed. In the case of Claim 1 the claim is directed towards a machine while Claim 9 is instead directed towards a process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wako (US 20080243367) in view of Kishiko (JP 2008215858).
As per Claim 1:
Wako discloses the following limitation:
“A first processing unit that causes a display unit to display a first image including a first line and a location point information representation, the first line being a line indicating a route and representing a location point on the route with a shape of the line, the location point information representation information related to the location point”
Paragraph [0050] " the navigation system further includes a bus 36 for interfacing the above units in the system, a processor (CPU) 39 for controlling an overall operation of the navigation system... a display controller 43 for generating map image (a map guide image and an arrow guide image)" Paragraph [0051] "The simple map display controller 47 can be a part of the CPU 39 or a separate processor." Figure 3A displays a detailed map where it can be clearly seen that location points are represented by the route and information about those location points is displayed at the top-center of the screen.
In Paragraph [0050] of this reference it is stated that a CPU controls the overall operation of the navigation system and then further details a map display unit being part of the system. In Paragraph [0051] it is disclosed that there can exist a second processor for displaying the simplified map, thereby confirming that it is the main CPU that is responsible for displaying the detailed map.
Wako alone does not disclose the following limitation that a combination of Wako in view of Kishiko does disclose:
“a second processing unit that causes the display unit to display a second image by switching from the first image, the second image displaying a second line to associate the location point with the location point information representation, the second line being a line indicating the route and having a shape different from the shape”
Wako - Paragraph [0051] "The simple map display controller 47 can be a part of the CPU 39 or a separate processor." Kishiko -  Paragraph [0011] "According to the present invention, the link sequence of each route is redefined according to the connection relation between the plurality of searched routes, and the optimum route is displayed as a straight line based on the simplified route data," In Kishiko Figure 14 the straight line representing the optimum route is shown with shapes indicating the location points.
In the first reference a second processing unit is disclosed as displaying a simple map whilst in the second reference a route is deformed into a straight line for the user's convenience.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the first processor displaying a detailed map and second processor used to display a simplified map disclosed by Wako with the straightened version of a simplified route disclosed by Kishiko. One of ordinary skill in the art would have been motivated to make this modification because, in the Kishiko reference, Paragraph [0001] states that a goal of the disclosed invention is to make it easier for the user to understand map data at a glance and relative data about corresponding nodes which is the motivation for deforming the route into a straight line and adding alternative routes. A similar goal is mentioned in the specifications of the instant application in Paragraph [0007] where the applicant is stating that the user should be able to easily understand a correspondence relation because of the simplified display.
As per Claim 9,
Wako discloses the following limitation:
“a first processing step of causing a display unit to display a first image including a first line and a location point information representation, the first line being a line indicating a route and representing a location point on the route with a shape of the line, the location point information representation representing information related to the location point”
Paragraph [0050] " the navigation system further includes a bus 36 for interfacing the above units in the system, a processor (CPU) 39 for controlling an overall operation of the navigation system... a display controller 43 for generating map image (a map guide image and an arrow guide image)" Paragraph [0051] "The simple map display controller 47 can be a part of the CPU 39 or a separate processor." Figure 3A displays a detailed map where it can be clearly seen that location points are represented by the route and information about those location points is displayed at the top-center of the screen.
In Paragraph [0050] of this reference it is stated that a CPU controls the overall operation of the navigation system and then further details a map display unit being part of the system. In Paragraph [0051] it is disclosed that there can exist a second processor for displaying the simplified map, thereby confirming that it is the main CPU that is responsible for displaying the detailed map.
Wako alone does not disclose the following limitation that a combination of Wako in view of Kishiko does disclose:
“a second processing step of causing the display unit to display a second image by switching from the first image, the second image displaying a second line to associate the location point with the location point information representation, the second line being a line indicating the route and having a shape different from the shape.”
Wako - Paragraph [0051] "The simple map display controller 47 can be a part of the CPU 39 or a separate processor." Kishiko -  Paragraph [0011] "According to the present invention, the link sequence of each route is redefined according to the connection relation between the plurality of searched routes, and the optimum route is displayed as a straight line based on the simplified route data," In Kishiko Figure 14 the straight line representing the optimum route is shown with shapes indicating the location points.
In the first reference a second processing unit is disclosed as displaying a simple map whilst in the second reference a route is deformed into a straight line for the user's convenience.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the first processor displaying a detailed map and second processor used to display a simplified map disclosed by Wako with the straightened version of a simplified route disclosed by Kishiko. One of ordinary skill in the art would have been motivated to make this modification because, in the Kishiko reference, Paragraph [0001] states that a goal of the disclosed invention is to make it easier for the user to understand map data at a glance and relative data about corresponding nodes which is the motivation for deforming the route into a straight line and adding alternative routes. A similar goal is mentioned in the specifications of the instant application in Paragraph [0007] where the applicant is stating that the user should be able to easily understand a correspondence relation because of the simplified display.
With regards to Claim 2, a combination of Wako in view of Kishiko discloses all of the limitations of the independent claim, Kishiko further discloses the following limitation:
“wherein the second line represents no location point with the shape of the line”
Paragraph [0011] "According to the present invention, the link sequence of each route is redefined according to the connection relation between the plurality of searched routes, and the optimum route is displayed as a straight line based on the simplified route data," In Figure 14 the straight line representing the optimum route is shown with shapes indicating the location points.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the detailed and simplified maps disclosed by the combination of Wako in view of Kishiko further by having the second line not use its shape to represent the location points. One of ordinary skill in the art would have been motivated to make this modification in order to make the displayed map simpler to understand at a glance by having the route line being straight.
With regards to Claim 3, a combination of Wako in view of Kishiko discloses all of the limitations of the independent claim and Kishiko further discloses the following limitation:
“wherein the second image includes a symbol indicating a correspondence relation between a point on the second line corresponding to the location point and the location point information representation related to the point”
JP2008215858 Figure 14 N2 is shown to correlate between the detailed map and the simplified map.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the detailed and simplified maps disclosed by the combination of Wako in view of Kishiko further by adding a symbol to denote the relation between location points. One of ordinary skill in the art would have been motivated to make this modification in order to make the displayed map simpler to understand at a glance when the switch from the detailed map to the simple map by correlating equivalent points on them both.
With regards to Claim 4, a combination of Wako in view of Kishiko discloses all of the limitations of the independent claim and Claim 3 while Kishiko further discloses the following limitations:
“a determination processing unit that determines a location of the point on the second line, based on a distance to the location point from a current location as a reference”
Paragraph [0029] "the route search unit 112 starts from the start node (current location). " Paragraph [0034] "The route schematic diagram generation process 113 analyzes the connection relationship between candidate routes based on the plurality of candidate route data 50 generated by the route search unit 112, and generates simplified route data suitable for the summary map. " Paragraph [0041] " summary map showing a plurality of candidate routes displayed for selecting an initial route can be generated using the simplified route data."
In these passages the search unit starts with the current location and proceeds to generate simplified route data which is then displayed to the user.
“and wherein the second image displays the symbol at the location determined by the determination processing unit”
Figure 12 clearly shows that symbols representing the location points are placed along the line at the locations determined.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the detailed and simplified maps with the symbols disclosed by the combination of Wako in view of Kishiko further by making the relative distance between the points on the route based on the distance between the location point and the current location of the vehicle. One of ordinary skill in the art would have been motivated to make this modification in order to make the map more usable by giving the driver a sense of the scale between directions quickly.
With regards to Claim 5, a combination of Wako in view of Kishiko discloses all of the limitations of the independent claim, Wako further discloses the following limitation:
“wherein the second is displayed such that the location point information representation displayed in the second image has at least one of a substantially identical display form or a substantially identical display location to the location point information representation displayed in the first image”
Figures 3A and 3B show the detailed map and the simple map displays respectively. It is clear from these images that the location information, located at the top-center of the screen in the images, is identical.
With regards to Claim 6, a combination of Wako in view of Kishiko discloses all of the limitations of the independent claim, Wako further discloses the following limitation:
“wherein the location point information representation represents information related to a location point where a left or right turn is made, an intersection, or a landmark on the route”
In Figures 3A and 3B, for example, the location point information is represented as instructions to turn right.
With regards to Claim 7, a combination of Wako in view of Kishiko discloses all of the limitations of the independent claim, Kishiko further discloses the following limitation:
“wherein a length of a line indicating from a current location to a first location point on the first line is substantially identical to a length of a line indicating from the current location to the first location point on the second line”
Figures 10 and 12 disclose a process by which the lengths of sections of different routes are compared (Figure 10) and the simplified map is made where the node locations along the line are dependent on, and similarly identical to, the relative lengths of the segments of the various displayed routes.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the detailed and simplified maps disclosed by Wako in view of Kishiko with the relative distance similarity further disclosed by Kishiko. One of ordinary skill in the art would have been motivated to make this modification in order to make this simplified map easier to understand at a glance by providing a sense of scale. 
Conclusion
A list of relevant references not relied upon in this action has been provided below:
Nakamura (US 20060195257)
This reference discloses a device that provides a simplified route guidance display that specifically prevents the driver from turning at the wrong location.
Bargeron (US 20070112507)
This reference discloses a system that automatically produces a simplified schematic destination map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667